oOo HN KD nH PW YP

PMO DO bh NH HO HN KH HN KN BR KS HF KR eS He Se Se eS
On HD WH BP WN KF TOD OO DOA HD WT BP WD NY KF CO

 

 

Case 4:19-cr-06049-SMJ ECF No. 24

William D. Hyslop

United States Attorney

Eastern District of Washington
Stephanie Van Marter

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 08/20/19 PagelD.56 Page 1 of 3

FILED IN THE
U.S. DISTRICT
F COURT
ASTERN DISTRICT OF WASHINGTON

AUG 20 201

SEAN F. McAvoy, CLERK

ee DEPUTY
SPOKANE, WASHINGTON O/*

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
V.
IVAN RENTERIA CASTILLO and
DUVIEL HUMBERTO SOLARES
GASTELUM, |

Defendants.

 

The Grand Jury charges:

4:19-CR-6049-SMJ
INDICTMENT

Vio: 21 U.S.C. § 841(a)(1),
(b)(1)(A)(viii)
Possession with the Intent to
Distribute 50 Grams or More of

Actual (Pure) Methamphetamine

21 U.S.C. § 853
Forfeiture Allegation

On or about August 9, 2019, in the Eastern District of Washington, the

Defendants, IVAN RENTERIA CASTILLO and DUVIEL HUMBERTO

SOLARES GASTELUM, did knowingly and intentionally possess with the intent

to distribute 50 grams or more of actual (pure) methamphetamine, a Schedule II

controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii).

INDICTMENT - 1
0 wWOn nn FP WD YN

NO NY BY NH HN HN HN NN HN RK Re KH HB HB KH SS KS KS eR
on HD HW BP WW NY KF ODO On HD A BP WN KY OC

 

 

Case 4:19-cr-06049-SMJ ECF No. 24 _ filed 08/20/19 PagelD.57 Page 2of3

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeitures.

Pursuant to 21 U.S.C. § 853, upon conviction of an offense(s) in violation of
21 US.C. § 841(a)(1), (b)(1)(A)(viii), as set forth in this Indictment, the
Defendants, IVAN RENTERIA CASTILLO, and DUVIEL HUMBERTO
SOLARES GASTELUM, shall forfeit to the United States of America, any
property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such offense(s) and any property used or intended to be
used, in any manner or part, to commit or to facilitate the commission of the
offense(s). |

If any of the property described above, as a result of any act-or omission of
the Defendants:

cannot be located upon the exercise of due diligence;

a.
b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided

without difficulty,

INDICTMENT — 2
oo ON NH NH BP WW NYO

BO NO NO NO KN NY HN HN HN BR RB HB HR SS Se KS KF RS
aon NAN BP WD NYO KH CO OO WANT KH NH BP WW NY KF CS

 

 

Case 4:19-cr-06049-SMJ ECF No. 24 _ filed 08/20/19 PagelD.58 Page 3 of 3

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).

DATED this 7) day of August 2019.

A TRUEBELL _ f[

 

     

William D. Hyslop
United States Attorney

MON

Stephanie Van Marter _
Assistant United States Attorney

INDICTMENT — 3
